DETAILED CORRESPONDENCE
This communication is in response to the Applicant’s argument filed on 09/08/2022. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 09/08/2022 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Information Disclosure Statement
The information disclosure statement filed 09/12/2022 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pickett et al. (US 20080177449 A1, hereinafter “Pickett”) in view of AKAMATSU et al. (US 20190155275 A1, hereinafter “AKAMATSU”).
Regarding claims 1, 11 and 20, Pickett (Figs. 1-4) discloses a method of controlling a mobile agricultural machine (The invention can be used on any type of agricultural vehicles and corresponding implements. Examples are harvesting machines like combines …; Pickett at [0020]), comprising: receiving a topographic map of a worksite indicative of topographic characteristics of a worksite, wherein the topographic characteristics are based on data collected at a first time (The three-dimensional data can be recorded during a first harvesting path over the field with the combine 10, or measured with any other vehicle having a positioning system antenna, or taken from a topographical map; Pickett at [0032] and [0141]); receiving supplemental data indicative of characteristics relative to the worksite, the supplemental data collected after the first time (…by using data concerning the actual forward direction of the combine 10 that can be obtained by subtracting two subsequent position data from the location signal generation arrangement 74 and/or by using difference data from two antennae receiving position signals from satellites and/or by using a signal from a compass and/or an inertia navigation system and/or by using a signal from a steering system of the combine 10; Pickett at [0034] and [0141]).
Pickett does not explicitly teach generating a topographic confidence output indicative of a confidence level in the topographic characteristics of the worksite as indicated by the topographic map, based on the topographic map and the supplemental data; and generating an action signal to control an action based on the topographic confidence output. However, AKAMATSU teaches or at least suggests generating a topographic confidence output indicative of a confidence level in the topographic characteristics of the worksite as indicated by the topographic map, based on the topographic map and the supplemental data; and generating an action signal to control an action based on the topographic confidence output (…. The positioning device 14e generates a “reliability” that indicates the degree to which the local map data matches the environmental map data….; AKAMATSU at [0061]-[0062]). Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed of the claimed invention to have modified Pickett to include a topographic confidence output indicative of a confidence level in the topographic characteristics of the worksite as indicated by the topographic map, as taught by AKAMATSU in order to enhance the driving route of mobile structure is changed easily.

Regarding claim 2, Pickett, as modified by AKAMATSU discloses the claimed substantially as explained above. Further, AKAMATSU teaches or at least suggests wherein generating the confidence output further comprises: determining the confidence level, wherein the confidence level is indicative of a likelihood that the topographic characteristics of the worksite, as indicated by the topographic map, have changed; and generating a representation of the confidence level (…. The positioning device 14e generates a “reliability” that indicates the degree to which the local map data matches the environmental map data….; AKAMATSU at [0061]-[0062]). Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed of the claimed invention to have modified Pickett to include a topographic confidence output indicative of a confidence level in the topographic characteristics of the worksite as indicated by the topographic map, as taught by AKAMATSU in order to enhance the driving route of mobile structure is changed easily.

Regarding claim 3, Pickett, as modified by AKAMATSU discloses the claimed substantially as explained above. Further, AKAMATSU teaches or at least suggests wherein generating the confidence output further comprises: generating a map of the worksite that includes an indication of the confidence level (…. The positioning device 14e generates a “reliability” that indicates the degree to which the local map data matches the environmental map data….; AKAMATSU at [0061]-[0062]). Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed of the claimed invention to have modified Pickett to include an indication of the confidence level, as taught by AKAMATSU in order to enhance the driving route of mobile structure is changed easily.

Regarding claim 4, Pickett, as modified by AKAMATSU discloses the claimed substantially as explained above. Further, AKAMATSU teaches or at least suggests wherein generating the confidence output comprises: determining a plurality of confidence levels, wherein each one of the plurality of confidence levels is indicative of a likelihood that the topographic characteristics of a corresponding one of a plurality of geographic locations within the worksite have changed (…. The positioning device 14e generates a “reliability” that indicates the degree to which the local map data matches the environmental map data….; AKAMATSU at [0061]-[0062]). Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed of the claimed invention to have modified Pickett to include a plurality of confidence levels, as taught by AKAMATSU in order to enhance the driving route of mobile structure is changed easily.

Regarding claim 5, Pickett, as modified by AKAMATSU discloses the claimed substantially as explained above. Further, AKAMATSU teaches or at least suggests determining a plurality of confidence zones, each one of the confidence zones corresponding to a respective one of the plurality of confidence levels, wherein an operation of the mobile agricultural machine is based on a presence of the mobile agricultural machine in one of the plurality of confidence zones (…. The positioning device 14e generates a “reliability” that indicates the degree to which the local map data matches the environmental map data….; AKAMATSU at [0061]-[0062]). Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed of the claimed invention to have modified Pickett to include a plurality of confidence levels, as taught by AKAMATSU in order to enhance the driving route of mobile structure is changed easily.

Regarding claim 6, Pickett, as modified by AKAMATSU discloses the claimed substantially as explained above. Further, Pickett teaches or at least suggests wherein generating an action signal to control an action comprises: controlling a vehicle to collect additional data corresponding to the worksite (A system for controlling the position of an agricultural implement coupled to an agricultural vehicle comprises a control unit connected to a field topography database containing three-dimensional data of the topography of a field, a location signal generation arrangement providing location data of the position of the vehicle and/or the implement in the field, to an implement position sensor sensing the position of the implement with respect to the ground; Pickett at [0012], [0016] and [0032]).

Regarding claim 7, Pickett, as modified by AKAMATSU discloses the claimed substantially as explained above. Further, Pickett teaches or at least suggests wherein generating an action signal to control an action comprises: controlling an actuator of the mobile agricultural machine to drive movement of a component of the mobile agricultural machine to change a position of the component relative to a surface of the worksite (A system for controlling the position of an agricultural implement coupled to an agricultural vehicle comprises a control unit connected to a field topography database containing three-dimensional data of the topography of a field, a location signal generation arrangement providing location data of the position of the vehicle and/or the implement in the field, to an implement position sensor sensing the position of the implement with respect to the ground; Pickett at [0012], [0016] and [0032]).

Regarding claim 8, Pickett, as modified by AKAMATSU discloses the claimed substantially as explained above. Further, Pickett teaches or at least suggests wherein generating an action signal to control an action comprises: controlling a propulsion subsystem of the mobile agricultural machine to adjust a speed at which the mobile agricultural machine travels over the worksite (A system for controlling the position of an agricultural implement coupled to an agricultural vehicle comprises a control unit connected to a field topography database containing three-dimensional data of the topography of a field, a location signal generation arrangement providing location data of the position of the vehicle and/or the implement in the field, to an implement position sensor sensing the position of the implement with respect to the ground; Pickett at [0012], [0016] and [0032]).

Regarding claim 9, Pickett, as modified by AKAMATSU discloses the claimed substantially as explained above. Further, Pickett teaches or at least suggests wherein generating an action signal to control an action comprises: controlling a steering subsystem of the mobile agricultural machine to adjust a heading of the mobile agricultural machine as it travels over the worksite (A system for controlling the position of an agricultural implement coupled to an agricultural vehicle comprises a control unit connected to a field topography database containing three-dimensional data of the topography of a field, a location signal generation arrangement providing location data of the position of the vehicle and/or the implement in the field, to an implement position sensor sensing the position of the implement with respect to the ground; Pickett at [0012], [0016] and [0032]).

Regarding claim 10, Pickett, as modified by AKAMATSU discloses the claimed substantially as explained above. Further, AKAMATSU teaches or at least suggests wherein generating an action signal to control an action comprises: controlling an interface mechanism communicably coupled to the mobile agricultural machine to provide an indication of the topographic confidence output (…. The positioning device 14e generates a “reliability” that indicates the degree to which the local map data matches the environmental map data….; AKAMATSU at [0061]-[0062]). Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed of the claimed invention to have modified Pickett to include a plurality of confidence levels, as taught by AKAMATSU in order to enhance the driving route of mobile structure is changed easily.
Regarding claim 12, Pickett, as modified by AKAMATSU discloses the claimed substantially as explained above. Further, Pickett teaches or at least suggests wherein the topographic confidence system further comprises: a terrain change detector that determines a likelihood that the topographic characteristics of the worksite, as indicated by the topographic map, have changed based on the supplemental data; and a topographic confidence analyzer that determines the topographic confidence level based on the likelihood that the topographic characteristics of the worksite, as indicated by the topographic map, have changed (A system for controlling the position of an agricultural implement coupled to an agricultural vehicle comprises a control unit connected to a field topography database containing three-dimensional data of the topography of a field, a location signal generation arrangement providing location data of the position of the vehicle and/or the implement in the field, to an implement position sensor sensing the position of the implement with respect to the ground; Pickett at [0012], [0016] and [0032]).

Regarding claim 13, Pickett, as modified by AKAMATSU discloses the claimed substantially as explained above. Further, AKAMATSU teaches or at least suggests wherein the topographic confidence output includes a representation of the topographic confidence level (…. The positioning device 14e generates a “reliability” that indicates the degree to which the local map data matches the environmental map data….; AKAMATSU at [0061]-[0062]). Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed of the claimed invention to have modified Pickett to include a plurality of confidence levels, as taught by AKAMATSU in order to enhance the driving route of mobile structure is changed easily.

Regarding claim 14, Pickett, as modified by AKAMATSU discloses the claimed substantially as explained above. Further, AKAMATSU teaches or at least suggests wherein the topographic confidence system further comprises: a map generator that generates a map of the worksite that includes an indication of the topographic confidence level (…. The positioning device 14e generates a “reliability” that indicates the degree to which the local map data matches the environmental map data….; AKAMATSU at [0061]-[0062]). Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed of the claimed invention to have modified Pickett to include a plurality of confidence levels, as taught by AKAMATSU in order to enhance the driving route of mobile structure is changed easily.

Regarding claim 15, Pickett, as modified by AKAMATSU discloses the claimed substantially as explained above. Further, Pickett teaches or at least suggests wherein the action signal is provided to an actuator of the mobile agricultural machine to drive movement of a component of the mobile agricultural machine to change a position of the component relative to a surface of the worksite (A system for controlling the position of an agricultural implement coupled to an agricultural vehicle comprises a control unit connected to a field topography database containing three-dimensional data of the topography of a field, a location signal generation arrangement providing location data of the position of the vehicle and/or the implement in the field, to an implement position sensor sensing the position of the implement with respect to the ground; Pickett at [0012], [0016] and [0032]).

Regarding claim 16, Pickett, as modified by AKAMATSU discloses the claimed substantially as explained above. Further, Pickett teaches or at least suggests wherein the action signal is provided to a propulsion subsystem of the mobile agricultural machine to adjust a speed at which the mobile agricultural machine travels over the worksite (A system for controlling the position of an agricultural implement coupled to an agricultural vehicle comprises a control unit connected to a field topography database containing three-dimensional data of the topography of a field, a location signal generation arrangement providing location data of the position of the vehicle and/or the implement in the field, to an implement position sensor sensing the position of the implement with respect to the ground; Pickett at [0012], [0016] and [0032]).

Regarding claim 17, Pickett, as modified by AKAMATSU discloses the claimed substantially as explained above. Further, Pickett teaches or at least suggests wherein the action signal is provided to a steering subsystem of the mobile agricultural machine to adjust a heading of the mobile agricultural machine as it travels over the worksite (A system for controlling the position of an agricultural implement coupled to an agricultural vehicle comprises a control unit connected to a field topography database containing three-dimensional data of the topography of a field, a location signal generation arrangement providing location data of the position of the vehicle and/or the implement in the field, to an implement position sensor sensing the position of the implement with respect to the ground; Pickett at [0012], [0016] and [0032]).

Regarding claim 18, Pickett, as modified by AKAMATSU discloses the claimed substantially as explained above. Further, AKAMATSU teaches or at least suggests wherein the action signal is provided to an interface mechanism communicably coupled to the mobile agricultural machine to generate an interface display indicative of the topographic confidence output (…. The positioning device 14e generates a “reliability” that indicates the degree to which the local map data matches the environmental map data….; AKAMATSU at [0061]-[0062]). Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed of the claimed invention to have modified Pickett to include the topographic confidence output, as taught by AKAMATSU in order to enhance the driving route of mobile structure is changed easily.

Regarding claim 19, Pickett, as modified by AKAMATSU discloses the claimed substantially as explained above. Further, Pickett teaches or at least suggests wherein the action signal is provided to an interface mechanism to provide an indication that directs a human to collect additional data corresponding to the worksite (A system for controlling the position of an agricultural implement coupled to an agricultural vehicle comprises a control unit connected to a field topography database containing three-dimensional data of the topography of a field, a location signal generation arrangement providing location data of the position of the vehicle and/or the implement in the field, to an implement position sensor sensing the position of the implement with respect to the ground; Pickett at [0012], [0016] and [0032]).

Conclusion
The prior art made of record and cited in the attached PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663